Citation Nr: 0805673	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-00 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic 
qualifying disability, undiagnosed illness manifested by 
stiffness of various joints.

2.  Entitlement to service connection for a chronic 
qualifying disability, undiagnosed illness manifested by 
vision problems.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1986 to 
March 1992.  He had service in the Southwest Asia theater of 
operations during the Persian Gulf War from October 1990 to 
April 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, inter alia, denied the veteran's claims seeking 
entitlement to service connection for chronic qualifying 
disabilities, characterized as undiagnosed illnesses 
manifested by stiffness of various joints and by vision 
problems.  In November 2006, the Board remanded the issues to 
the RO for additional development to a provide notice and 
assistance letter to the veteran, and to arrange for 
additional medical examinations.  That development is 
completed, and the case has been returned to the Board for 
further appellate review.  

The Board refers an informal increased rating claim for post-
traumatic stress disorder (PTSD) to the RO.  The informal 
claim appears in the claims file as a June 2007 letter from 
the veteran's VA psychiatrist.  

Further, the Board notes that the RO issued a September 2007 
Supplemental Statement of the Case denying entitlement for an 
earlier effective date for service connection for depressive 
disorder, when that issue had been finally adjudicated by the 
Board's November 2006 Remand.  Therefore, that issue is no 
longer on appeal.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The veteran's symptoms of stiffness of various joints are 
diagnosed as mild bilateral carpal tunnel syndrome, and are 
not related to service.

3.  The veteran's vision problems are diagnosed as bilateral 
myopia and presbyopia and are not related to service.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome, claimed as joint 
stiffness, was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred, 
including as due to a qualifying chronic disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2007).

2.  The criteria for service connection for bilateral eye 
condition, claimed as vision problems, have not been met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.102, 3.159, 3.317  (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in December 2006.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VA's duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in December 2006 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in 
September 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from May 1998.  The appellant was afforded 
VA medical examinations in July 2003 and June 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service. See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, and organic diseases of the nervous system, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. See 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2007).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  In the present appeal, the veteran's military 
records document that he served in Southwest Asia from 
September 8, 1990 to March 23, 1991 making him a Persian Gulf 
veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. Id.

A qualifying "chronic disability" includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).



Service Connection for Joint Stiffness

The veteran contends that he developed undiagnosed illness 
manifested by stiffness of various joints during service.

Service medical records indicate the veteran had no stiffness 
of various joints when he entered service.  In December 1986, 
the veteran was treated for soreness of the right hand that 
occurred during a fight at the Non-Commissioned Officer's 
Club.  March 1987 service medical records indicate treatment 
from a sore neck, possibly from sleeping in an awkward 
position.  In November 1987, the veteran was treated for pain 
in the neck, shoulder and left arm with numbness in the 
fingertips resulting from hitting his head, while wearing a 
helmet, on the hatch of a track vehicle; however, an x-ray 
and cat scan of the cervical spine of the same month revealed 
no abnormalities.  Service medical records of May 1989 reveal 
the veteran was treated for right foot pain, and in December 
1991, he was treated for left knee pain.  The Board finds 
however, that with exception of the back, which has been 
service-connected, the veteran's other joint symptoms 
resolved, and at his service separation examination of March 
1992, his only noted abnormality was of the back.

Post-service medical records include private treatment for 
pain to the neck, right shoulder and right arm after a May 
1998 automobile accident.  In July 2003, a VA examination of 
the veteran's right hand for complaints of numbness in all 
fingers for the past two years, revealed it to be normal with 
no tenderness, and wrist x-rays were normal.  Results of an 
electromyography (EMG) test in the same month of the 
bilateral upper extremities revealed normal bilateral median 
motor response, normal left ulnar motor response normal left 
ulnar sensory response and mildly abnormal bilateral median 
sensory responses, with the left greater than the right 
(decreased conduction velocities, normal distal latencies and 
amplitudes), normal F-wave latencies bilaterally.  The EMG 
conclusion was mild carpal tunnel syndrome, left greater than 
the right.

In June 2007, a VA examination, with review of the claims 
file, reported the veteran's symptoms of pain and numbness 
radiating to both upper extremities and to his hands and 
fingers.  No abnormality on the motor system examination was 
observed, and there was normal muscle strength, tone and 
normal deep tendon reflexes, and no pathologic reflexes were 
observed.  The veteran complained of numbness in both hands 
and pain in the right shoulder, but no dermatomal or 
radicular reproducible distribution was noted and the 
remainder of the neurological examination was normal.  The 
diagnosis was symptoms compatible with carpal tunnel syndrome 
bilaterally.  The examiner did not provide a nexus between 
the bilateral carpal tunnel syndrome and the veteran's 
service.

The competent medical evidence of record shows that the 
veteran's complaints of joint stiffness are related by 
competent medical evidence, including EMG and nerve 
conduction velocity reports, to a diagnosis of bilateral 
carpal tunnel syndrome.  Since competent medical evidence 
shows that the veteran's joint stiffness is related to a 
diagnosed disability, i.e., bilateral carpal tunnel syndrome, 
the provisions for a presumptive disability, under 38 C.F.R. 
§ 3.317, as due to a qualifying chronic disability have not 
been met. 

On the question of direct service connection, the Board has 
considered the lack of medical opinion relating the veteran's 
current bilateral carpal tunnel syndrome to his complaints of 
right hand pains in service due to a fight.  Given the above 
evidence and the lack of a medical nexus opinion linking the 
veteran's bilateral carpal tunnel syndrome to service, 
service connection for bilateral carpal tunnel syndrome is 
not warranted under the presumptive provisions of 38 C.F.R. 
§§ 3.307, § 3.309(a) nor on a direct basis under 38 C.F.R. 
§ 3.303.

Nor is the veteran's bilateral carpal tunnel syndrome an 
organic disease of the nervous system manifesting within one 
year of service, 38 C.F.R. § 3.307 and 3.309.  The evidence 
indicates the veteran did not complain of joint stiffness 
until his December 2001 claim, which is nine years after 
service.

In sum, the veteran's complaints of joint stiffness are 
related by competent medical evidence to a diagnosis of 
bilateral carpal tunnel syndrome.  Further, the weight of the 
competent medical evidence shows that the currently diagnosed 
bilateral carpal tunnel syndrome is not related to any in-
service injury or disease.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
claim for service connection for a joint stiffness, including 
as due to a qualifying chronic disability.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317.


Service Connection for Vision Problems

The veteran contends that he developed undiagnosed vision 
problems manifested by blurred vision and black spots before 
his eyes.
  
Service medical records indicate the veteran had 20/20 vision 
upon his service entrance examination of July 1985 and in an 
examination of July 1986, but are otherwise silent for any 
complaints, treatment, or diagnoses for eye problems.

Post-service medical records include a VA Persian Gulf 
examination of July 2003 in which the veteran reported seeing 
black spots in front of both eyes for the last year and was 
diagnosed with vitreal floaters.  His vision was 20/20 for 
the right eye with minus 50 sphere, and left eye 20/20 with 
minus 75 sphere, J2 for reading.  The cornea and lens were 
clear with normal retina and the veteran was diagnosed with 
bilateral myopia that could be fully corrected with glasses.  
In June 2007, a VA physician found the onset of the veteran's 
eye problems with blurred vision for distance and near to be 
unknown.  The veteran's visual acuity was reported as 20/25 
in the right eye with J3 for near vision and 20/25 in the 
left eye with J3 for near vision.  The examination was 
otherwise negative for defects, and the diagnosis was 
bilateral myopia and presbyopia, not related to service.

The competent medical evidence, including eye examinations by 
a physician, shows that the veteran's complaints of eye 
problems are related to diagnoses of bilateral myopia and 
presbyopia.  Since competent medical evidence shows that the 
veteran's eye problems are related to a diagnosed disability, 
the provisions for a presumptive disability, under 38 C.F.R. 
§ 3.317, as due to a qualifying chronic disability have not 
been met. 

On the question of direct service connection, the Board has 
considered the lack of medical opinion relating the veteran's 
current bilateral myopia and presbyopia to his service.  
Given the above evidence and the lack of a medical nexus 
opinion linking the veteran's bilateral myopia and presbyopia 
to service, service connection for bilateral myopia and 
presbyopia is not warranted under the presumptive provisions 
of 38 C.F.R. §§ 3.307, § 3.309(a) nor on a direct basis under 
38 C.F.R. § 3.303.

The veteran's complaints of vision problems are related by 
competent medical evidence to a diagnosis of bilateral myopia 
and presbyopia, or refractive errors which, as a medical 
principle, are not diseases or injuries that are compensable 
if acquired during service.  Myopia and presbyopia, are 
conditions not compensable as impairment of visual acuity 
under 38 C.F.R. § 4.84a, Diagnostic Code 6079.  See 38 C.F.R. 
§ 3.303(c).  

Even if the appellant's current eye disorders were 
disabilities for which VA provided compensation, none of the 
evidence provides competent medical opinion relating the 
appellant's bilateral eye disorders to his military service.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
a vision problems, including as due to a qualifying chronic 
disability.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.


ORDER

Service connection for a chronic qualifying disability, 
undiagnosed illness manifested by stiffness of various joints 
is denied.

Service connection for a chronic qualifying disability, 
undiagnosed illness manifested by vision problems is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


